DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 7, 9, 12-13, 15, 17, & 19-21 are currently pending on the application, of which claims 1, 7, 9, 12, 15, 17, & 20 are currently amended, claim 21 is newly added, and claims 5, 10, 14, 16, & 18 are cancelled.
In view of the amendments, all previous rejections are withdrawn in favor of the new ground of rejection is presented below. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 9, 12-13, 15, 17, & 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a sealing module… on one hand and the fluid guidance structure on the other hand”. The phrase “X on one hand and Y on the other hand” is usually understood to mean one of two possibilities; either both X and Y or either X or Y. It is unclear as to which possibility applicant is referring to. For examination purposes the limitation will be interpreted as the sealing module is spaced away from both the outlet opening and the fluid guidance structure. Claim 21 also suffers from the same issue.
The remaining claims are rejected for their dependence on a previously rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 9, 12-13, 15, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strauss (DE102015104146A1) in view of Aneson (US20180111168A1).
As to claim 1, Strauss discloses a dispensing apparatus with a beverage outlet nozzle (Figs.1, 3, or 4 ref 31) and a device for cleaning said outlet nozzle (abstract), wherein the apparatus (see any of Figs.1, 3, or 4) comprises: a cleaning structure (Figs.1, 3, or 4 ref 10) for cleaning an exterior surface of the beverage outlet nozzle [0078], the cleaning structure including a guidance structure (Figs.1, 3, or 4 ref 11) having a nozzle receptacle (Figs.2a, 2b, or 2e ref 15, also [0076-0077 & 0080]) and a cleaning fluid collecting inlet (best seen in Fig.5 ref 16, also [0077 & 0083]) arranged to receive the cleaning fluid after passage of the cleaning fluid along the exterior surface of the beverage outlet nozzle, the fluid guidance structure is configured to guide a discharged cleaning fluid along the exterior surface of the beverage outlet nozzle when positioned at the beverage outlet nozzle (best seen in Figs.2a-2e & 5 in conjunction with [0078]); and a sealing module [0026 & 0036] arranged to provide a fluid-tight seal between a housing of the apparatus and an exterior surface of the beverage outlet nozzle (best seen in Fig.2c in conjunction with [0026 & 0036]) and spaced away from an outlet opening of the beverage nozzle (see Fig.2c) and the fluid guidance structure (i.e. since the sealing lip has at least some thickness it is spaced away from the guidance structure), the sealing module is at least some part of the fluid guidance structure (Fig.2c and [0026 & 0036]). The sealing module reads on a resilient spacer as the sealing lip has some thickness/height around the nozzle receptacle and cleaning fluid inlet (see Fig.2c in conjunction with Fig.5 and [0026 & 0036]. Assuming arguendo that Strauss does not showcase the seal and its thickness, such seals between nozzles and nozzle accommodating spaces are known, as evidenced by Aneson.
Aneson discloses an art related beverage dispenser cleaning device [0002], wherein a gasket (Figs.3C-6 ref 220) is placed between a nozzle (Figs.2A-2B ref 106) and nozzle accommodating chamber (Fig.2B ref 240) in order to provide a seal between a housing (Fig.2B ref 200) and an exterior surface of the nozzle that is spaced away from an outlet of the nozzle (see Figs.2A-6, also [0063-0065]) and a fluid guidance structure (all of Fig.5 excluding ref 220). The gasket is positioned around the nozzle receptacle (see Figs.2A-6) and a fluid collecting inlet (see Fig.6 ref 204), thus reading on a spacer as well.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Strauss to include the gasket of Aneson in order to prevent spraying/splashing of fluid when sprayed (Aneson [0063]).
As to claim 7, Modified Strauss teaches the apparatus of claim 1, wherein a bottom of the nozzle receptacle has a flow shaping structure (see Strauss Fig.5 conical end of funnel).
As to claim 9, Modified Strauss teaches the apparatus of claim 1, wherein the collecting inlet is adjacent to the nozzle receptacle (see Strauss Fig.5). 
As to claim 12, Modified Strauss teaches the apparatus of claim 1, wherein the limitation of the sealing module enhancing a sealing force under pressure of the cleaning fluid during operation is merely intended use of sealing module. Since the sealing module is elastic/rubber (see Strauss [0026] & Aneson [0063]) and has the claimed configuration, a skilled artisan would reasonably expect that it is capable of performing as such.
As to claim 13, Modified Strauss teaches the apparatus of claim 1, wherein the cleaning structure is spaced apart from the exterior of the beverage outlet nozzle during cleaning via the sealing module/spacer (Strauss [0026 & 0036] indicating presence of the seal which spaces apart the cleaning structure when in the cleaning position, in conjunction with Fig.2c).
As to claim 15, Modified Strauss teaches the apparatus of claim 1, but does not disclose a moveable cover member for cover an outlet opening when the cleaning structure is located in an idle position within the housing. Rather, Strauss appears to showcase that the cleaning structure is not provided within the same housing as the beverage dispenser part. However, Aneson discloses that a cleaning structure for a beverage dispenser can be located within the dispenser (see Figs.12A-13C). The housing includes a moveable cover (Figs.12A & 12B ref 188) that covers an opening in a sidewall of a housing (best seen in Figs.12A-12B) and through which a cleaning structure can travel from an idle position (Fig.12B & 13A) to a cleaning position (Figs.12D & 13C). Providing a cleaning structure in a manner such that it is not visible improves aesthetic design [0091].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the Strauss such that the cleaning structure is provided within a housing of the dispensing apparatus in order to not be seen when in an idle position, via the inclusion of a sidewall with an opening and moveable cover, as disclosed by Aneson. Such a modification would improve aesthetic appeal of the apparatus (Aneson [0091]). Such a modification would redefine the outlet opening to be the opening in the sidewall of the housing, which is still spaced away from the exterior surface of the beverage outlet nozzle.
As to claim 20, Modified Strauss teaches the apparatus of claim 1, wherein the sealing module expanding under influence of fluid pressure during cleaning operation is merely intended use of the sealing module. Since the sealing module is elastic/rubber (see Strauss [0026] & Aneson [0063]) and has the claimed configuration, a skilled artisan would reasonably expect that it is capable of performing as such.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strauss (DE102015104146A1) in view of Aneson (US20180111168A1) as applied to claim 1 above, and further in view of Apone (US20170079464A1) and NPL2 (see previously attached NPL).
As to claim 17, Modified Strauss teaches the apparatus of claim 1, wherein the cleaning structure is desired to have horizontal and vertical movement (Strauss [0075 & 0081] in conjunction with Figs.1, 3, or 4 ref 12). Modified Strauss does not explicitly disclose the structure which allows for vertical and horizontal movement, and thus does not disclose arms and suspension members. However, vertical and horizontal movement of an element in a beverage system via the use of multiple arms connected to a suspension member is known in the art as evidenced by Apone.
Apone discloses an art related beverage cleaning system (abstract) wherein movement of a container or wand is performed via a linkage (abstract & [0083], see also Figs.2B to 5). Apone further discloses that four-bar linkages are possible for providing smooth motion [0024]. It is well known that four linkage assemblies include two pivoting arms which connect to a single base (see also evidentiary reference NPL2, with specific reference to the portion labeled “Limiting the input angle”, g defining a suspension arm, and a and b defining first and second connecting arms, with a cleaning structure being placed on DCP with an input angle range of 50% of 180 to perform the movement shown in Aneson).
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the relocating device of Modified Strauss to use a 4-bar linkage with two pivoting arms connected to a single base member (i.e. suspension arm) in order to provide smooth movement of the cleaning element (Apone [0024]). Further, it is in the purview of one of ordinary skill in the art to utilize a known structure for movement of a container when one is not explicitly disclosed.
Allowable Subject Matter
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 19 and 21 requires the presence of a suspension arm be connected to the housing in a pivotal manner, while also having the first arm be driven by a cam and camshaft, such that the first arm moves to change the position of the cleaning structure between the idle and operation position. The limitations of claim 19 are understood to be substantially as depicted in Figs.6A & 6B. Accordingly the closest prior art is Strauss (as applied above) in view of Apone (US20170079464A1), Aneson (US20180111168A1), and NPL2. Apone discloses a beverage preparation system (abstract) wherein a wand (Fig.2 ref 116) is mounted on a linkage (Fig.2B ref 120) that allows for pivoting for of the nozzle to a container (Fig.2B ref 118) or vice-versa [0083]. The linkage is a four-bar linkage have two upstanding arms (first and second arms) with a horizontal arm between the two in order to provide the pivoting (suspension arm, see NPL2 portion g). However, Apone is deficient in the teaching of pivot point for the four-bar linkage to a housing and the structural configuration of the cam and camshaft for moving of the first arm. Accordingly, Apone does not teach the specific configuration of the suspension and connecting arms as claimed in claim 19. Fukushima (US20060169717A1) discloses a cam member connected to a single arm which holds a nozzle for cleaning, and also connected is a pivoting guide member (see Fig.8). However, at best Fukushima discloses merely two arms connected to a cleaning structure with a cam connected to one arm. Fukushima does not disclose nor require the need of a suspension base to perform its desired movement. Meanwhile Adbelmoteleb (US20090014464A1) discloses a gearing system connected to a cleaning structure for pivoting the cleaning structure to allow access to the nozzle (Figs.16-20, see also [0074-0076]). Adbelmoteleb is deficient in any arms or cams for its movement but rather utilizes gears and pivot points for the movement of the cleaning structure. Further, as the movement system of Modified Strauss uses the four-bar linkage of Apone, it is not reasonably expected that one of ordinary skill in the art would further complicate the moving mechanism by utilizing cam and camshaft while making the whole of the four-bar linkage pivotally attached to the housing, as the current structure provides a simple way to achieve smooth motion of the movable cleaning structure. Accordingly, there does not appear to be any prior art on the record that would cure the deficiencies of Modified Strauss while providing one of ordinary skill in the art with reasonable motivation to perform a modification that would render the invention of claim 19 obvious. Thus, claim 19 and its dependents are considered allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sinzig (CH707837A1) discloses a beverage nozzle cleaning device with a pivotable nozzle receptacle for cleaning fluid (see all Figures).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carhuff (US20030201337A1) discloses a beverage nozzle cleaner with a nozzle receptacle and seals to prevent leakage (Figs.2-3).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morin (US20110023723A1) teaches a beverage apparatus that cleans the exterior of a nozzle (abstract) and has a fluid collecting inlet and nozzle receptacle (see Fig.6).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Martin (US20090293733A1) discloses a beverage cleaning apparatus where a movable nozzle is placed into a cleaning container (Figs. 15 & 17-18).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kwon (US6405900B1) showcases cleaning of a beverage nozzle in which the nozzle is submerged in liquid (Fig.5).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DeForest (US20190275550A1) disclose a nozzle cleaning device wherein a nozzle is placed into a housing with moveable nozzle cleaning implements (Figs.7-14).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711